UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6667



CHARLES C. WILLETT,

                                            Plaintiff - Appellant,

          versus


DENNIS R. BIDWELL, Warden, in his official and
individual capacity; MARIE GRAHAM, Director,
Health Services, in her official and individ-
ual capacity; DOCTOR HOWARD, in her official
and individual capacity; BUREAU OF PRISONS,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3065-AMD)


Submitted:   September 16, 1997        Decided:     November 14, 1997


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles C. Willett, Appellant Pro Se. Earle Bronson Wilson, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his action filed pursuant to Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Willett v. Bidwell, No. CA-96-3065-AMD (D. Md. Apr. 9, 1997;

Apr. 14, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2